DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 07/01/2022 has been entered. Claims 4, 11-13 and 18 have been amended. Claims 1-18 are currently pending, claims 11-16 and 18 have been withdrawn from further consideration and claims 1-10 and 17 are under examination.

Withdrawn Rejections
Applicant has provided a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in Klausmeyer (Klausmeyer, R. L. et al. Patent application publication number US2017/0081263A1) and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. Thus the 103 rejection set forth in Office Action 04/04/2022 has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson I (Wilson, R. L. et al. Patent application publication number US2009/0216055A1) in view of Klausmeyer (Klausmeyer, R. L. et al. International publication WO2015175791A1; Published Nov. 19, 2015) and PowderBulkSolids (“Mixing Solutions and Slurries — Effectively, Economically, and Safely” Feb. 24, 2012; cited in Office Action 04/04/2022).
	Regarding Claims 1 and 6, Wilson I teaches a process for producing 1,1,1,2,3-pentachloropropane by reacting 1,1,1,3-tetrachloropropane and chlorine in the presence of ferric chloride catalyst (specie of Lewis acid).
	Wilson I teaches introducing the catalyst in solid form ([0093] and Fig. 6, via D2 tubing), but fails to teach that the Lewis acid catalyst is introduced from a slurry system as a slurry within a chlorinated hydrocarbon.
	The deficiency is cured by Klausmeyer. 
	Klausmeyer teaches a method for manufacturing 1,1,3,3-tetrachloropropene by dehydrochlorinating 1,1,1,3,3-pentachloropropane in the presence of Lewis acid catalyst such as ferric chloride ([0021]). Klausmeyer further teaches that the Lewis acid catalyst, including ferric chloride, can be added either dry or as a slurry ([0021], [0043] and [0053]). Particularly, Klausmeyer teaches that ferric chloride is mixed with 1,1,1,2,3-pentachloropropane (specie of the claimed chlorinated hydrocarbon) before 1,1,1,2,3-pentachloropropane and ferric chloride is added to the reaction vessel ([0043], [0053] and Figs. 1-3), thus adding ferric chloride as slurry. 
	In view of the teachings of Klausmeyer, adding the Lewis acid catalyst as a slurry within chlorinated hydrocarbon is a known process before the effective filing date of the instant invention, even though the catalyst in Klausmeyer is used in a different process. Furthermore, Klausmeyer forms ferric chloride slurry with the starting material 1,1,1,2,3-pentachloropropane. Thus, a skilled artisan would have been motivated to use the method of Klausmeyer in the process of Wilson I in forming a ferric chloride slurry with the starting material of Wilson I, i.e. 1,1,1,3-tetrachloropropane (specie of the claimed chlorinated hydrocarbon) before adding ferric chloride and 1,1,1,3-tetrachloropropane to the reaction vessel.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Wilson I adds ferric chloride catalyst in a solid form. Klausmeyer teaches the same catalyst but adds the catalyst as a slurry within a chlorinated hydrocarbon. Thus, a simple substitution of Wilson I’s adding method of the catalyst with that of Klausmeyer would yield nothing more than the predictable dehydrochlorinated product, i.e. 1,1,1,2,3-pentachloropropane.
Furthermore, Applicant fails to show the criticality of adding the catalyst in the form of a slurry, i.e. unexpected results have not been shown when compared to adding the catalyst in solid form as taught by Wilson I. Hence, in the absence of criticality, adding the Lewis acid catalyst as a slurry is prima facie obvious for reasons set forth above.  
Regarding Claim 7, Klausmeyer does not teach maintaining a slurry loop at a pressure in excess of a pressure within the reactor. However a skilled artisan would understand that there are different known ways to add a slurry or a liquid to a reactor. One way is by pouring the slurry or the liquid to the reactor and another way is by injecting the slurry or the liquid via a loop. Thus, in order to direct the slurry to a reactor via a slurry loop, a skilled artisan understands that a pressure would have to be applied in the loop, and the pressure of the loop would have to be higher than the pressure of the reactor to force the slurry or the liquid to the reactor via the loop.  Hence, maintaining the slurry loop at a pressure in excess of the pressure within the reactor is prima facie obvious to the skilled artisan in order to introduce the slurry to the reactor via the loop.
Regarding Claims 8-9, Klausmeyer fails to teach that the slurry includes from about 1 to about 15 wt% of the Lewis acid catalyst dispersed or dissolved within the carbon tetrachloride and that the concentration of the Lewis acid catalyst within the slurry is substantially homogeneous. However, a skilled artisan would understand that Klausmeyer’s “powder slurry” means it is a semiliquid mixture comprising liquid-solid fluid mixture and wherein the powder of the Lewis acid catalyst is suspended in carbon tetrachloride. Thus, a skilled artisan would have to go through routine experimentation in order to determine the optimum workable concentration of the Lewis acid catalyst in carbon tetrachloride to obtain a slurry.
Regarding Claim 10, Klausmeyer fails to teach that the temperature of the slurry within the slurry loop is maintained at a temperature below the boiling point of carbon tetrachloride. However, a skilled artisan would maintain the temperature of the slurry loop below the boiling point of carbon tetrachloride because if the temperature is raised to a temperature that is equal or above the boiling point of carbon tetrachloride, carbon tetrachloride would evaporate and ferric chloride would precipitate out and no longer form a slurry.
Regarding Claims 1-3, the combination of Wilson I and Klausmeyer fails to teach or suggest introducing the Lewis acid catalyst slurry from a slurry system (claim 1); that the slurry is continuously agitated prior to introducing the slurry to the 1,1,1,3-tetrachloropropane and chlorine (claim 2); and that the continuous agitation takes place within a continuously stirred slurry tank (claim 3). 
These deficiencies are cured by PowderBulkSolids.
PowderBulkSolids teaches an effective way of mixing solutions and slurries in chemical industry. The reference teaches combining powders and liquids in agitated tanks (slurry system) and that the mixing system can be used on a batch or continuous basis (pages 1 and 4). Thus a skilled artisan would have been motivated to use the agitation tank (slurry system) of PowderBulkSolids in the process of Klausmeyer with a reasonable expectation of success in mixing the Lewis acid catalyst slurry and would have been further motivated to use the slurry in the process of Wilson I with a reasonable expectation of success in agitating the catalyst prior to introducing the slurry to the reactor comprising 1,1,1,3-tetrachloropropane and chlorine.
Regarding Claim 4, the limitation “occurs by continuously circulating the slurry through a slurry loop of the slurry system” is a product by process claim language as a result of the continuous agitation. The product by process limitation is not limited to the manipulations of the recited steps for causing the continuous agitation, but only to the structure implied by the step, in this case, only to continuous agitation. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the step does not appear to impart distinctive structural characteristic to the final outcome, i.e. continuous agitation, the process step is not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

In order to be given patentable weight, Applicant is advised to rewrite the limitation in an active format, i.e. obtaining a continuous agitation by a continuously circulating the slurry through a loop of the slurry system.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention in producing 1,1,1,2,3-pentachloropropane by introducing 1,1,1,3-tetrachloropropane, chlorine and Lewis acid catalyst, the process comprising introducing from a slurry system the Lewis acid catalyst as a slurry within a chlorinated hydrocarbon in view of the teachings of Wilson I, Klausmeyer and PowderBulkSolids.


Claim 17 is newly rejected under 35 U.S.C. 103 as being unpatentable over Wilson I (Wilson, R. L. et al. Patent application publication number US2009/0216055A1) in view of Klausmeyer (Klausmeyer, R. L. et al. International publication WO2015175791A1; Published Nov. 19, 2015).
	Regarding Claim 17, Wilson I teaches a process for producing 1,1,1,2,3-pentachloropropane by reacting 1,1,1,3-tetrachloropropane and chlorine in the presence of ferric chloride catalyst (specie of Lewis acid).
	Wilson I teaches introducing the catalyst in solid form ([0093] and Fig. 6, via D2 tubing), the reference fails to teach that the Lewis acid catalyst is introduced from a slurry system as a slurry within a chlorinated hydrocarbon.
	The deficiency is cured by Klausmeyer. 
	Klausmeyer teaches a method for manufacturing 1,1,3,3-tetrachloropropene by dehydrochlorinating 1,1,1,3,3-pentachloropropane in the presence of Lewis acid catalyst such as ferric chloride ([0021]). Klausmeyer further teaches that the Lewis acid catalyst, including ferric chloride, can be added either dry or as a slurry ([0021], [0043] and [0053]). Particularly, Klausmeyer teaches that ferric chloride is mixed with 1,1,1,2,3-pentachloropropane (specie of the claimed chlorinated hydrocarbon) before 1,1,1,2,3-pentachloropropane and ferric chloride is added to the reaction vessel ([0043], [0053] and Figs. 1-3), thus adding ferric chloride as slurry. 
	In view of the teachings of Klausmeyer, adding the Lewis acid catalyst as a slurry within chlorinated hydrocarbon is a known process before the effective filing date of the instant invention, even though the catalyst in Klausmeyer is used in a different process. Furthermore, Klausmeyer forms ferric chloride slurry with the starting material 1,1,1,2,3-pentachloropropane. Thus, a skilled artisan would have been motivated to use the method of Klausmeyer in the process of Wilson I in forming a ferric chloride slurry with the starting material of Wilson I, i.e. 1,1,1,3-tetrachloropropane (specie of the claimed chlorinated hydrocarbon) before adding ferric chloride and 1,1,1,3-tetrachloropropane to the reaction vessel.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Wilson I adds ferric chloride catalyst in a solid form. Klausmeyer teaches the same catalyst but adds the catalyst as a slurry within a chlorinated hydrocarbon. Thus, a simple substitution of Wilson I’s adding method of the catalyst with that of Klausmeyer would yield nothing more than the predictable dehydrochlorinated product, i.e. 1,1,1,2,3-pentachloropropane.
Furthermore, Applicant fails to show the criticality of adding the catalyst in the form of a slurry, i.e. unexpected results have not been shown when compared to adding the catalyst in solid form as taught by Wilson I. Hence, in the absence of criticality, adding the Lewis acid catalyst as a slurry is prima facie obvious for reasons set forth above.  
Klausmeyer further teaches in Figs. 1-3 that the slurry is added via a loop (see Fig. 2 below as an example with the marked loop) and that the addition of ferric chloride and 1,1,1,2,3-pentachloropropane is continuous ([0021] and [0025]). Thus, it is obvious to the skilled artisan that the slurry is continuously circulated through the slurry loop that is in fluid communication with the reaction vessel.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention in producing 1,1,1,2,3-pentachloropropane by providing a slurry of a Lewis acid catalyst within a chlorinated hydrocarbon; continuously circulating the slurry through a slurry loop in fluid communication with a reactor; and introducing into the reactor 1,1,1,3-tetrachloropropane, chlorine and the slurry in view of the teachings of Wilson I and Klausmeyer.

    PNG
    media_image1.png
    809
    683
    media_image1.png
    Greyscale


Response to Arguments
NOTE: The subject matter disclosed in the above Klausmeyer (Klausmeyer, R. L. et al. International publication WO2015175791A1) is the same as the reference applied in the previous Office Action, Klausmeyer (Klausmeyer, R. L. et al. Patent application publication number US2017/0081263A1). Hence the arguments presented in the Remarks 07/01/2022, also apply to the above rejection. 
Applicant argues that the instant claims are drawn to chlorination reaction whereas Klausmeyer is drawn to a dehydrochlorination process and that a skilled artisan would not have been motivated to use the teachings of Klausmeyer.
The arguments have been considered but were not found persuasive. As indicated in the Office Action, even though Klausmeyer teaches a different process from that of the instant claims, both processes use the same Lewis acid catalyst and the same method of adding the Lewis acid catalyst to the reactor, i.e. in the form of slurry, rendering the claimed method of adding the Lewis acid catalyst obvious. In other words, adding the Lewis acid catalyst as claimed as slurry to a reactor was known method prior to the effective filing date of the instant invention and is thus not novel and unobvious. 
Furthermore, as indicated in the above rejection, Applicant has failed to show the criticality of adding the catalyst in the form of a slurry, i.e. unexpected results have not been shown over to adding the catalyst in solid form as taught by Wilson I. Hence, in the absence of criticality, adding the Lewis acid catalyst as a slurry is prima facie obvious for reasons set forth above.  

Conclusion
Claims 1-10 and 17 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        
1